 Case: 1:20-cv-00153-SEP Doc. #: 23 Filed: 02/02/21 Page: 1 of 1 PageID #: 112




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

EDWARD JAMES MARTIN O’BRIEN,                       )
                                                   )
       Plaintiff,                                  )
v.                                                 )           Case No. 1:20-cv-00153-SEP
                                                   )
STEPHEN MURPHY, et al.,                            )
                                                   )
       Defendants.                                 )
                                MEMORANDUM AND ORDER
       Before the Court is Plaintiff’s second Motion to Appoint Counsel. Doc. [21]. For the
following reasons, the Court will deny the motion.
       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson
Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). The Eighth Circuit has
provided a list of factors for district courts to consider when deciding whether appointing counsel
is warranted. These include the “factual and legal complexity of the underlying issues, the
existence of conflicting testimony, and the ability of the indigent plaintiff to investigate the facts
and present his claims.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013).
       Plaintiff filed his first Motion to Appoint Counsel on June 30, 2020. Doc. [3]. The Court
denied that motion because Plaintiff had demonstrated that he could adequately present his
claims to the Court and because neither the factual nor legal issues in the case appeared to be
complex. Doc. [7]. Neither of those considerations has changed. There is no reason to conclude
that Plaintiff can no longer adequately present his claim, and the case has not increased in
complexity since the previous motion was denied. Therefore, there is still no basis for the
appointment of counsel.
       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. [21]) is
DENIED.
       Dated this 2nd day of February, 2021.

                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE
